t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no filed date randal w howard pro_se brin k huss for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 1dollar_figure 7dollar_figure -- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure ‘respondent asserts that the deficiency be increased to dollar_figure in the amended answer because the original deficiency determination gave petitioner credit for a prior erroneous assessment respondent asserts that the addition_to_tax be increased to dollar_figure in the amended answer because the original deficiency determination gave petitioner credit for a prior erroneous assessment after concessions the issues for decision are whether petitioner received compensation_for his labor whether payments made to petitioner for his labor should be included in petitioner’s taxable_income whether petitioner is liable for additions to tax for failing to timely file federal_income_tax returns and for failing to pay estimated_taxes and whether a penalty should be awarded to the united_states under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference petitioner resided in tucson arizona at the time he filed his petition ‘unless otherwise indicated all section references are to the internal_revenue_code applicable to the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure during the years and petitioner worked as a broadcast engineer for the radio station family life broadcasting system flbs located in tucson arizona for the year petitioner and flbs entered into an agreement whereby petitioner was classified as an independent_contractor and was to receive payments of dollar_figure per month for part-time performance in petitioner received compensation of dollar_figure from flbs petitioner submitted a form_1040 u s individual_income_tax_return which was received by the internal_revenue_service on date petitioner did not sign the return under penalties of perjury instead writing the words under protest in the signature line petitioner attached to his form_1040 the following schedule d capital_gains_and_losses form 1099-misc showing dollar_figure compensation from flbs statement of randal william howard which generally states that petitioner is not liable for tax for and declaration of randal william howard which contained the following statement during the year i sold labor each day that i worked at the family life broadcasting system for the year i received dollar_figure from the family life broadcasting system based upon the facts above and the provisions of the internal_revenue_code irc dollar_figure a i had a total basis cost of at least dollar_figure in the labor i sold to the family life broadcasting system petitioner reported the dollar_figure received from flbs on schedule d as an amount received for labor and claimed a basis in the labor of dollar_figure resulting in zero gain no tax was withheld q4e- from petitioner’s compensation from flbs petitioner’s work status at flbs changed from independent_contractor to employee at the beginning of and he remained an employee through on date petitioner signed a form_w-4 employee’s withholding allowance certificate on which he claimed nine withholding_allowances as an employee petitioner received life health and disability insurance coverage flbs paid wages to petitioner during and in the amounts of dollar_figure and dollar_figure respectively flbs filed a form_w-2 wage and tax statement reflecting dollar_figure in wages paid to petitioner and dollar_figure withheld for federal income taxes flbs filed a form_w-2 reflecting dollar_figure in wages paid to petitioner and dollar_figure withheld for federal income taxes except for the amounts withheld from his wages petitioner did not pay any federal_income_tax for the years and petitioner did not file federal_income_tax returns for the years and based on the form_1040 submitted by petitioner for respondent assessed tax of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure this assessment was erroneous because the unsigned form_1040 that petitioner submitted was not a valid_return on date respondent issued a notice_of_deficiency for the year in the notice_of_deficiency the previously assessed tax and additions to tax - - dollar_figure and dollar_figure were subtracted from the corrected tax_liability reducing the deficiency and addition_to_tax amounts determined in the notice_of_deficiency on date respondent issued separate notices of deficiency for the years and opinion deficiency determinations on brief petitioner argues that the presumption of correctness does not apply and that respondent has failed to prove that petitioner received taxable_income for the years in issue we disagree the notices of deficiency were based on information obtained from flbs and from petitioner’s own statements at trial a representative of flbs testified that flbs paid petitioner for his services in the amounts determined in the notices of deficiency and petitioner admitted at trial that he received those amounts from flbs in return for his services petitioner has made various other claims including that payments for his labor are not income that he has a basis in such labor equal to the amount of the payments received that the income_tax 1s unconstitutional and that he was a nonresident_alien with no relationship to the government of the united_states all of these arguments have been consistently rejected by the courts and can be accurately characterized as timeworn - - protester type rhetoric accordingly we hold that the payments received by petitioner from flbs during and constitute taxable_income to petitioner ’ respondent bears the burden of proving the alleged increased deficiency for see rule a respondent argues that the form_1040 that petitioner submitted for was invalid and as a result respondent could not validly make assessments based on the form_1040 without first sending to petitioner a deficiency_notice for that year respondent argues that the erroneous assessment should not have been subtracted from the total corrected tax_liability for in the notice_of_deficiency respondent states that the erroneous assessment of tax and addition_to_tax must and will be abated we agree petitioner’s form_1040 for was invalid because it was not signed under penalties of perjury see sec_6065 82_tc_766 affd 793_f2d_139 6th cir see also 72_tc_818 stating that a signature on an attached letter is not considered an imputed signature on the return itself respondent has established the correct amount of petitioner’s federal_income_tax liability and presented sufficient respondent determined that petitioner was self-employed for the year and a regular employee for the years and respondent has presented ample evidence in the form of testimony employment agreements benefits and tax forms to sustain this position - evidence to carry the burden_of_proof regarding the increased deficiency for additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on or before the specified filing_date the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return and an additional percent is imposed for each additional month or fraction thereof during which the failure continues but not to exceed percent in the aggregate see sec_6651 this addition_to_tax may be avoided only if petitioner can show that his failure_to_file was due to reasonable_cause and not willful neglect see rule a 469_us_241 the form_1040 that petitioner submitted for was invalid because it was not signed under penalties of perjury see sec_6065 beard v commissioner supra pincite see also richardson v commissioner supra pincite petitioner did not file or submit any returns for or there is no evidence in the record to support a finding that petitioner’s failure_to_file returns for and was due to reasonable_cause and not willful neglect we hold that the addition_to_tax under sec_6651 applies for the years in issue we also hold that the increased addition_to_tax in the amount of dollar_figure applies for because as previously stated respondent has established --- - the correct deficiency amount for respondent also determined that petitioner is liable for additions to tax pursuant to sec_6654 for failure to pay estimated_taxes if the payments of tax through withholding or the payment of estimated guarterly tax_payments during the course of the year are not equal to the statutorily required amount then imposition of this addition_to_tax is automatic unless one of the statutory exceptions applies to the taxpayer see sec_6654 75_tc_1 the burden of qualification for such exception is on the petitioner see 78_tc_304 petitioner has failed to show he qualifies for any exception accordingly we hold that petitioner is liable for additions to tax under sec_6654 for the years and penalties sec_6673 permits this court to award a penalty of up to dollar_figure to the united_states when the taxpayer has maintained or instituted an action primarily for delay or the taxpayer’s position is frivolous or groundless see sec_6673 this is not the first time petitioner has asserted baseless arguments and used delay tactics petitioner previously made the same frivolous arguments in this court and was admonished for presenting to the court nothing more than tax_protester rhetoric and legalistic gibberish which have absolutely no merit --- - and deserve no further attention from this court howard v commissioner tcmemo_1998_57 petitioner has knowingly and repeatedly advocated frivolous and groundless positions his conduct has wasted the time and resources of this court accordingly a penalty is awarded to the united_states under sec_6673 in the amount of dollar_figure an appropriate order will be issued granting respondent’s motion for a penalty and decision will be entered under rule
